                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

  UNITED STATES OF AMERICA,

  v.                                                            Docket No. 1:18-CR-11
                                                                JUDGE MATTICE
  JERRY WAYNE WILKERSON,                                        MAGISTRATE JUDGE STEGER
  MICHAEL CHATFIELD,
  KASEY NICHOLSON,
  BILLY HINDMON, and
  JAYSON MONTGOMERY
         Defendants.


       JOINT MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR BILL OF PARTICULARS


           Comes now the Defendants, Michael Chatfield, Jerry Wayne Wilkerson, Kasey Nicholson,

  and Billy Hindmon, by and through undersigned counsel, and having moved this Honorable Court

  to direct the Government to file a bill of particulars pursuant to Rule 7(f) of the Federal Rules of

  Criminal Procedure and the Fifth and Sixth Amendments to the United States Constitution, supply

  this memorandum in support.

           The Defendants requests a bill of particulars in order to understand the nature of the

  charges against him with sufficient precision to prepare for trial, to avoid or minimize the danger

  of surprise at the time of trial, and enable him to plead double jeopardy if necessary in the future

  since the language of the indictment is too vague and indefinite for such a purpose.

  Overview

           The circumstances of this case and basic principles of fairness and due process necessitate

  a bill of particulars. Each defendants’ rights are in jeopardy due to the complexity of this case,


                                    Page 1 of 5
     JOINT MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR BILL OF PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 168 Filed 06/18/19 Page 1 of 5 PageID #: 813
  the vagueness and conflicting language in the indictment, and the Government’s theories of

  prosecutions which focus heavily on perfectly legal acts painted in a negative light, highlighted

  by the surprising costs of compounded medications —prices which are set by health insurance

  companies.

             The Defendants are alleged to have participated in a common and legal marketing

  concept, known as multi-level marketing1. The Defendants sought out contacts who suffered

  from common skin ailments, scarring, pain, and other conditions. They described the benefits of

  products offered through compounding pharmacies, many of which are covered by health

  insurance plans. The Defendants received sales commission from the compounding pharmacies

  based upon prescriptions filled by the pharmacies which made claims for reimbursements to the

  patients’ respective health insurors. The creams were expensive. However, the Defendants and

  the pharmacies were not involved in setting the reimbursement rates for the cost of

  compounded medications. The price for reimbursement for compounded creams—along with

  every medicine or service covered by insurance—is set by the insurance company or the

  pharmacy benefit manager for the insurance company. In exchange for agreeing to participate in

  a survey from the pharmacies, customers could receive a modest fee. Some customers who

  found that the creams worked well would market the creams to others.

             Nothing about this “scheme” is illegal. While most individuals are not familiar with the

  concept of direct marketing for medications, everyone is familiar with pharmaceutical marketing.

  Such marketing fills magazines and is beamed into our homes via television. However, the




  1
      There is no allegation that the multi-level marketing aspect of this case is a “pyramid scheme.”

                                    Page 2 of 5
     JOINT MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR BILL OF PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 168 Filed 06/18/19 Page 2 of 5 PageID #: 814
  indictment is vague because it fails to differentiate between alleged wrongdoings and perfectly

  legal conduct. This has the potential to prejudice the jury into incorrectly thinking that the legal

  conduct that the Defendants engaged in is evidence of a crime.

  Argument

           Rule 7(c) contains a requirement that the indictment provide a “plain, concise and definite

  written statement of the essential facts constituting the offense charged.” This rule is based on

  the Sixth Amendment right to notice of the offense charged, the Fifth Amendment right against

  double jeopardy, and the Fifth Amendment protection against prosecution for crimes based on

  evidence not presented to the grand jury. Russell v. United States, 369 U.S. 749, 768 (1962). The

  purpose of Rule 7(c) is “to inform the court of the facts alleged, so that it may decide whether

  they are sufficient in law to support a conviction, if one should be had.” Id. at 768 (citations

  omitted).

           The purposes of a bill of particulars are to inform the defendant of the nature of the

  charge against him with sufficient precision to enable him to prepare for trial, to avoid or

  minimize the danger of surprise at the time of trial, and to enable him to plead his acquittal or

  conviction in bar of another prosecution for the same offense where the indictment itself is too

  vague, and indefinite for such purposes. United States v. Birmely, 529 F.2d 103, 108 (6th Cir.

  1976).

           Here, due to the complexity of the case, the requested bill of particulars is necessary for

  the Defendants and undersigned counsel to effectively prepare for trial. Due to the vagueness of

  the indictment and the questions of whether or not certain conduct is illegal, a bill of particulars

  is not only necessary to protect prejudicial surprise at trial but to crystallize the government’s


                                    Page 3 of 5
     JOINT MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR BILL OF PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 168 Filed 06/18/19 Page 3 of 5 PageID #: 815
  allegations as to the conduct it alleges is illegal. The Defendants’ individual and collective

  requests are attached as Exhibit A.

         When an indictment fails to specify exactly what conduct it alleges to be criminal, it

  violates the purposes of an indictment and the notice clause of the Sixth Amendment. Russell v.

  United States, 369 U.S. 749, 766 (1962). “Far from informing [the defendant] of the nature of the

  accusation against him, the indictment instead left the prosecution free to roam at large—to shift

  its theory of criminality so as to take advantage of each passing vicissitude of the trial and

  appeal.” Id. at 768. Thus, the Defendants request that the Government to particularize the facts

  it alleges to be criminal in relation to the alleged scheme set forth in the first section of the second

  superseding indictment.

  Conclusion

         For these reasons, the Defendants respectfully move this Court to direct the government

  to provide a bill of particulars in response to the requests in the attached Exhibit A pursuant to

  Rule 7(f) of the Federal Rules of Criminal Procedure.

         Respectfully submitted this 18th day of June, 2019.

                                                         s/ David M. Eldridge
                                                         DAVID M. ELDRIDGE (BPR # 012408)
                                                         ZACHARY R. WALDEN (BPR #035376)
                                                         ELDRIDGE & BLAKNEY, P.C.
                                                         The Cherokee Building
                                                         400 West Church Avenue, Suite 101
                                                         Knoxville, Tennessee 37902
                                                         (865) 544-2010
                                                         Attorneys for Michael Chatfield



                                                         s/Mark S. Thomas

                                    Page 4 of 5
     JOINT MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR BILL OF PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 168 Filed 06/18/19 Page 4 of 5 PageID #: 816
                                                        MARK S. THOMAS
                                                        Florida Bar No. 0001716
                                                        THOMAS HEALTH LAW GROUP, P.A.
                                                        5200 SW 91st Terrace, Suite 101-B
                                                        Gainesville, FL 32608
                                                        (352) 372-9990 (office)
                                                        Attorney for Jerry Wayne Wilkerson



                                                        s/ Brian L. O’Shaughnessy
                                                        BRIAN L. O’SHAUGHNESSY (BPR #025991)
                                                        O’SHAUGHNESSY & CARTER, PLLC
                                                        735 Broad Street, Suite 1000
                                                        Chattanooga, Tennessee 37402
                                                        (423) 267-3807
                                                        Attorney for Kasey Nicholson

                                                        s/ Gianno Maio
                                                        GIANNA MAIO, (BPR #024579)
                                                        FEDERAL DEFENDER SERVICES OF EASTERN
                                                        TENNESSEE
                                                        835 Georgia Avenue, Suite 600
                                                        Chattanooga, Tennessee 37402
                                                        (423) 756-4349
                                                        Attorney for Billy Hindmon

                                        CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
  this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. Parties may access this filing through the Court’s electronic filing
  system.

         This 18th day of June, 2019.



                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE




                                    Page 5 of 5
     JOINT MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR BILL OF PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 168 Filed 06/18/19 Page 5 of 5 PageID #: 817
